DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Action
Receipt of Remarks filed on 02/10/2021 is acknowledged.  Claims 1-12 and 14-22 are pending in this application. Claim 13 has been cancelled in this application.  Claims 1, 9 and 12 have been amended.
Status of Claims
Accordingly, claims 1-9, 11-12, 14-15 and 22 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 10 and 16-21 directed to non-elected invention are withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application is a 371 of PCT/EP2015/067763, filed on 08/03/2015, which claims for foreign priority based on an application filed in Japan (P201431189) on 

Withdrawn of Rejection
Applicant’s claim amendment filed on 02/10/2021 has been considered.
 (1)	The claim amendment filed on 02/10/2021 has overcome the previous claim objection to claim 12.  Therefore, the objection is hereby withdrawn.
(2)	The claim amendment also overcome all the previous claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) as being indefinite.  Therefore, the rejections are hereby withdrawn.

New Grounds of Claim Rejection

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter Rejection
Claims 1-9, 11-12, 14-15 and 22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 has been amended to “A nonwoven fabric membrane….wherein the active agent is solubilized in a solvent system (as a solution form of active agent)….and is arranged externally to the polymeric nanofibers of the membrane” as part of the claim amendment filed on 02/10/2021. However, the instant specification does not provide support the above claimed feature, which is “the active agent is solubilized (as a form of a solution) and is arranged externally to the polymeric nanofibers of the membrane”.
Applicants have not pointed any paragraph in the specification for support of this amendment.  The specification does not provide support or recitation where the active agent, while is a solution, is coated externally on the polymeric nanofibers.  The only recitation, at best, in the specification is that “the active agent of the membrane may be in solid form, arranged among the fibres, being able to form, in this case, crystals (with a crystalline or amorphous structure), or in liquid form, embedded “in” the surface of the fibres” (see specification: page 7, line 2-4), which is different from “the active agent is arranged “externally” to the polymeric nanofibers of the membrane” as presently claimed.
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, claim 1 represents new matter.
Claims 2-9, 11-12, 14-15 and 22 are also rejected because they do not resolve the indefinite issue of the rejected claim 1.



112(b):
 (b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 11-12, 14-15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “wherein the active agent is solubilized in a suitable biocompatible solvent system, the active agent is in solid form having crystalline or amorphous structure”, which is indefinite.  The claim, on one hand, indicates that the active is a solution (as it is solubilized in a solvent) but, on the other hand, the claim also claims the active agent is a solid, which contradicts the preceding recitation.  As such, it renders the claim unclear and indefinite.
Claims 2-9, 11-12, 14-15 and 22 are also rejected because they do not resolve the indefinite issue of the rejected claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-12, 14-15 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over GARCIA et al. (EP 2644191 A1) in view of GU et al. (CN 101390814 A, published on 03/25/2009, wherein the English translation is applied herein) and VILE et al. (WO2013/035072 A1).

Applicants Claim
Applicants claim a nonwoven fabric membrane comprising: (a) polymeric nanofibers and (b) an active agent, wherein the total amount of the active agent is arranged externally to the polymeric nanofibers of the membrane; and wherein the polymeric nanofiber is electrospun.
** Due to the indefiniteness of claim 1 as recited above, the Examiner takes the position that the claim is given the best interpretation as drawn to “active agent in solid form that can be dissolved in appropriate solvent (i.e. the active agent is in solid form not 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	For claim 1, GARCIA teaches a nonwoven membrane comprising:
(a)	biocompatible electrospun nanofibers; and
(b)	at least one active agent (see: [0015-0016]).
As such, the “electrospun nanofibers” reads on the “polymeric nanofibers” of claim 1, as evidenced by the instant claim 3, which recites “the claimed polymeric nanofibers are electrospun nanofibers”.
	GARCIA teaches that the at least one active agent can be loaded in a percentage of 20 % by weight, with respect to the total weight of the non-woven membrane (see: [0046]).
	GARCIA further teaches that the active agent is in the form of microcrystals formed by crystallization (see: [0038]).  As such, this reads on the “active agent” is in solid form having crystalline structure” as recited in claim 1.
	GARCIA also teaches that the membrane can be used to cover area of tissue, i.e. skin tissue (see: page 17, claim 16).  This reads on the intended “topical use on the skin” as recited in claim 1.
For claim 2, GARCIA teaches that more than one active agent can be included in the non-woven membrane, i.e. two active agents (see: [0015 & 0046]; & [0042]).
	For claim 3, GARCIA teaches the biocompatible nanofiber is electrospun nanofiber (see: [0044]).
	For claim 4, GARCIA teaches the biocompatible electrospun nanofibers have a mean diameter of 50-1000 nm (see: page 17, claim 8).
	For claim 5, GARCIA teaches the biocompatible electrospun nanofibers is polyglycolic acid, poly-D,L-lactic acid, poly-D,L-lactide-co-glycolide, and a combination thereof (see: [0044]; & page 17, claim 9).
	For claim 6, GARCIA teaches that the at least one active agent can be loaded in a percentage of 20 % by weight with respect to the total weight of the non-woven membrane (see: [0046]).
For claim 7, GARCIA teaches that the active agent can be a therapeutical agent (see: [0041], line 1).
For claim 8, GARCIA teaches that the active agent can be a nutraceutical agent, i.e. resveratrol (see: [0041], line 4-5).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
(1)	GARCIA teaches the active agent is entrapped in the electrospun nanofibers, but does not teach the active agent is arranged externally to the nanofibers of the membrane, as recited in claim 1.  The deficiency is taught by GU et al.

GU teaches that the medicine/cosmetic active agents can be dispersed on the surface of the electrospun nanofibers (see: ABSTRACT, line 3-8).  This reads on the similar recitation where “the active is arranged externally to the polymeric nanofibers of the membrane” of claim 1.
It is noted that the cosmetic face pack for transdermal delivery of an active taught by GU is known as a “patch” and, therefore, such cosmetic face pack form reads on the “topical composition” is a “patch”, as recited in claim 14.
GU also teaches that the product also comprises “carrier polymers” and “excipients” (see: ABSTRACT, line 3-8).  As such, the combined teaching of GARCIA’s nonwoven membrane and GU’s cosmetic face pack product, which comprises electrospun non-woven nanofibers and active ingredients, as well as carrier polymers and excipients, reads on structure of a “kit”, as recited in claims 15 and 22.
(2)	GARCIA teaches that at least one active agent can be loaded in a percentage of 20 % by weight, with respect to the total weight of the non-woven membrane, but GARCIA does not mention a higher amount, i.e. 25 % or 30 % by weight of the active, as recited in claims 1 and 6.  The deficiency is taught by VILE et al.
VILE teaches a cosmetic patch or facial mask formed from nanofibers or matrix of nanofibers with one or more active agents (see: [00104 & 00108]).
VILE teaches that the nanofibers are biopolymers, i.e. collagen, cellulose; or the nanofibers can be thermoplastic polymers, i.e. PLA (polylactic acid); or a mixture of a 
VILE also teaches suitable solvent, i.e. water which can solubilize the active agent can be used (see: [0076]).  As such, the “suitable solvent, i.e. water” taught by VILE, reads on the “biocompatible solvent can be water” as recited in claims 11 and 12; or it reads on the “biocompatible solvent” as recited in claim 22.
VILE also teaches an example where grape seed extract, comprising one or more skin repair active agents, which can be use in amount from about 10 % to 80 % by weight for topical application (see: [0098; 0028; & 0037]).  As such, said amount of cosmetic actives taught by VILE reads on the claimed amount of the active agent, i.e. 20-80 % by weight, as recited in claims 1 and 6.
VILE further teaches that the patch when applying to skin, a subset or all collagen nanofibers solubilizes quickly to essentially immediately release one or more of the active agents (see: [00141-0145]).  In addition, VILE teaches that the nanofibers comprising the matrix releases substantially all of the one or more active agents, to which it is bound or with which it is associated, within about 5 minutes when applied to human skin (see: [0007 & 0087]). As such, VILE suggests the time release limitation recited in claims 1 and 9.
VILE teaches that the nanofibers can provide skin beneficial effects, i.e. it can enhance wound healing, cell proliferation, preserve or improve moisture retention, skin elasticity, lightening skin, and provide an antioxidant effect, for examples (see: [0024]).
In addition, the reference VILE teaches that the facial mask or cosmetic patch is formulated into the form as a package, wherein said mask or patch is formed from the nanofibers or matrix of nanofibers comprising one or more active agents and a suitable 

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious for a person of ordinary skilled in the art at the time the invention was made to modify GARCIA’s teaching by dispersing the active agent on the surface of the electrospun nanofibers of the nonwoven membrane, rather than entrapping the active agent in the electrospun nanofibers, because GU suggested that the medicine/cosmetic active agents can be used in applications for facial skin, wherein the medicine/cosmetic active agents can either be contained in the nanofibers or they can be dispersed on the surface of the electrospun nanofibers for delivery.  
One ordinary skill in the art also would have been motivated to modify the active releasing profile from the non-woven membrane, i.e. sustained release of the actives as taught by GARCIA, by choosing a suitable solvent that can solubilize both the nanofibers (i.e. the biopolymer collagen) and the active agents because VILE teaches that such suitable solvent that solubilize both collagen nanofibers and the active agents provides a quick to essentially immediately release of one or more of the active agents from the nanofibers within about 5 minutes when applied to human skin.  As such, if an immediate release of the actives is desired, one would have be motivated to follow the teaching or suggestion of VILE in order to obtain the immediate release profile for the actives.
With respect to the amount of the active agent in the nonwoven membrane as recited in claims 1 and 6, it is merely a routine experimentation and optimization from the teaching of cited references, and one skill in the art would have been obvious to adjust 
In the present case, the references GARCIA and GU combined teaches the actives can be contained within the electrospun nanofibers or can be dispersed on the surface of the electrospun nanofibers, wherein GARCIA teaches the active can be present at 20 % by weight in the nanofibers.  Where if a higher amount of the actives is need, i.e. 25-80 % by weight, VILE teaches that about 10-80 % by weight of one or more active(s) can be employed in the facial mask or cosmetic patch product formed from nanofibers or matrix of nanofibers.  Therefore, the combined teaching of the cited references provides suggestion how much the cosmetic active can be used in the cosmetic application, and such teaching is sufficient to establish a prima facie case of obviousness.
With respect to the kit comprising the nonwoven fabric membrane comprising the polymeric nanofibers and an active agent as recited in claim 1, one ordinary skilled in the art would have been motivated to combine the nanofibers that contains a therapeutic agent or cosmetic agent into a useful formulation product, i.e. a package containing the 
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicants’ arguments filed on 02/10/2021 have been considered but are not persuasive.  
Applicants argued that the presently claimed invention claims the active agent is solubilized and not the nanofiber, and neither Garcia nor GU or VILE teaches or suggests the active agent is arranged externally to the polymeric nanofibers of the membrane as claimed (see Remarks: page 9-13).
The argument is not persuasive.  First, it is noted that the instant claims are drawn to “a nonwoven fabric membrane” which is in the statutory category of a “composition”.  Therefore, if the prior art teaches the structural limitation of the instant claims, then the prior art reads on the claims, and recitation of intended use does provide patentable weight as long as the art composition is shown to be capable of performing the intended use. In this case, what happens to the membrane at usage is irrelevant because the product of the reference is structurally the same as the claimed invention. 
In the instance case, GU teaches the deficiency of Garcia in that GU teaches two alternative arrangements of the active agents with the electrospun nanofibers, wherein 
In addition, GU teaches the benefits of the mask based on electrospinning nano fiber, i.e. it provides good percutaneous release and discharge of medicine/cosmetic within a certain period of time and speed. Therefore, GU suggests by arranging the medicine/cosmetic active agents, i.e. on the surface of the electrospun nanofibers, can provide good percutaneous release of the active within a certain period of time.
With respect to the reference VILE, although the release of the active agents is achieved by solubilizing the nanofibers, e.g. collagen, to immediately release one or more of the active agents, i.e. within about 5 minutes when the mask is applied to human skin, such pattern for releasing the active agents by solubilizing both the active agent and the nanofibers can be included in the scope of the instant claims, as to the instant claims also reciting the same nanofiber materials as those taught by VILE, e.g. collagen which is recited in the instant claim 5.  In addition, the instant claims do not recite any limitation that would limit the nanofibers not to be solubilized in the solvent in which the active agent is contacted and solubilized. 


Conclusion
No claims are allowed.   
Applicant’s amendment necessitated the new ground(s) of objection and/or rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616